SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-11299 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES (Full title of the plan) Issuer of Securities held pursuant to the Plan is ENTERGY CORPORATION 639 Loyola Avenue New Orleans, Louisiana70113 (Address of principal executive office) SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Table of Contents Page Number (a) Financial Statements: Report of Independent Registered Public Accounting Firm 2 Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December31,2009 4 Notes to Financial Statements as of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 5 (b) Supplemental Schedule: Form 5500, ScheduleH, PartIV, Question4i—Schedule of Assets (Held at End of Year) as of December 31, 2009 19 (c) Signature 20 (d) Exhibit: Consent of Independent Registered Public Accounting Firm 21 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator and Participants of the Savings Plan of Entergy Corporation and Subsidiaries We have audited the accompanying statements of net assets available for benefits of the Savings Plan of Entergy Corporation and Subsidiaries (the “Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplementary information by fund in the statement of changes in net assets available for benefits for the year ended December 31, 2009 is presented for the purpose of additional analysis rather than to present the net assets available for benefits and changes in net assets available for benefits of the individual funds.The supplemental schedule and supplementary information by fund are the responsibility of the Plan's management.Such supplemental schedule and supplementary information by fund have been subjected to the auditing procedures applied in our audit of the basic 2009 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. DELOITTE & TOUCHE New Orleans, Louisiana June 25, 2010 2 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, 2009 and 2008 December 31, INVESTMENTS: Plan interest in Master Trust, at fair value $ $ Net Assets Available for Benefits, at fair value Adjustments from fair value to contract value for fully benefit-responsive investment contracts ) Net Assets Available for Benefits $ $ See Notes to Financial Statements. 3 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Year Ended December 31, 2009 Supplemental Information Participant Non-Participant Directed Directed Total Additions to Net Assets attributed to: Investment income: Plan interest in Master Trust investment income $ $ $ Contributions: Participant - Employer - net of forfeitures Total contributions Other adjustments - net Total additions Deductions from Net Assets attributed to: Payments to participants or beneficiaries Loan and brokerage fees - Total deductions Net increase (decrease) before transfers ) Interfund transfers ) - Net increase (decrease) ) Net Assets Available for Benefits Beginning of Year End of Year $ $ $ See Notes to Financial Statements. 4 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Note 1.General Description of the Plan The following description of the Savings Plan of Entergy Corporation and Subsidiaries (Entergy Savings Plan) is provided for general information only.Entergy Savings Plan participants should refer to the Savings Plan of Entergy Corporation and Subsidiaries Plan Document, as amended, as well as the summary plan description and summaries of material modification for a more complete description of the Entergy Savings Plan's provisions. General:The Entergy Savings Plan is a defined contribution plan of Entergy Corporation and Subsidiaries, collectively the Entergy System Companies, subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA).The ERISA provisions set forth the requirements for participation, vesting of benefits, fiduciary conduct for administering and handling of assets, and disclosure of Entergy Savings Plan information.The Entergy Savings Plan is designed to comply with, and is to be construed in accordance with, the requirements of the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA) and regulations and guidance issued thereafter.Any provision of the Entergy Savings Plan that is inconsistent with the provisions of EGTRRA shall be unenforceable. The Entergy Savings Plan constitutes two types of plans qualified under Internal Revenue Code Section 401 as follows: · A profit sharing plan with a cash or deferred arrangement that satisfies applicable requirements for qualification and exemption under Internal Revenue Code Section 401(k); and · A stock bonus plan which constitutes an Employee Stock Ownership Plan (ESOP), as defined in Internal Revenue Code Section 4975(e)(7). Plan amendments in 2009:During the 2009 plan year, the Entergy Savings Plan was amended to comply with the provisions of the Pension Protection Act of 2006 and the Worker, Retiree and Employer Recovery Act of 2008.Included among the changes made by these amendments were the following: (i) an amendment to provide that 2009 required minimum distributions would not be made to participants and beneficiaries, unless requested by the participant or beneficiary; (ii) an amendment to clarify that the Entergy Savings Plan will not accept a rollover from a Roth IRA or Roth 401(k) account; (iii) an amendment to allow for a rollover distribution from the Entergy Savings Plan to a Roth IRA; and (iv) an amendment (effective January 1, 2010) authorizing the Employee Benefits Committee, the Plan Administrator for the Entergy Savings Plan, to designate from time-to-time one or more default investment funds that are "Qualified Default Investment Alternatives," within the meaning of ERISA Section 404(c) and the regulations issued thereunder, in the event a participant fails to make an election with respect to the investment of his/her contributions or account balance. The Entergy Savings Plan also was amended on December 17, 2009, effective January 1, 2010, to authorize the Employee Benefits Committee to appoint an independent fiduciary with respect to the Entergy Corporation Stock Fund and to vest the independent fiduciary with exclusive authority, responsibility, and control with respect to the management and disposition of the Entergy Corporation Stock Fund, including the authority to eliminate the Entergy Corporation Stock Fund as an investment option under the Entergy Savings Plan and the authority to sell or otherwise dispose of all of the Entergy Corporation stock held in the Entergy Corporation Stock Fund. 5 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 The significant provisions of the Entergy Savings Plan, including the effect of these amendments, are described throughout this note. Trustee:The Entergy Savings Plan utilizes T. Rowe Price Trust Company as its trustee and T.Rowe Price Retirement Plan Services, Inc. as its recordkeeper and provider of other administrative services.The Entergy Savings Plan's investment options, which are managed by its trustee or affiliates of its trustee, are: · Entergy Stock Fund · Stable Income Fund · T. Rowe Price Balanced Fund · T. Rowe Price Equity Income Trust · T. Rowe Price Blue Chip Growth Trust · T. Rowe Price New Horizons Trust · T. Rowe Price New Income Fund · Vanguard Institutional Index Fund · T. Rowe Price Overseas Stock Fund · TradeLink Participant-Directed Brokerage Accounts Beginning in June 2010, if participants fail to designate how their contributions should be invested, contributions will be invested by the trustee in one of the following default investment funds depending on the year the participant was born.Participants may also choose to direct their investment in one of the following T. Rowe Price Retirement Funds. · T. Rowe Price Retirement 2010 Fund · T. Rowe Price Retirement 2020 Fund · T. Rowe Price Retirement 2030 Fund · T. Rowe Price Retirement 2040 Fund · T. Rowe Price Retirement Income Fund In addition, the trustee manages the participant loan fund which is discussed below. Eligibility:The Entergy Savings Plan is available to participating Entergy System Company employees as soon as administratively practicable following the employee's employment commencement date. Contributions:Entergy Savings Plan contributions made by or on behalf of participants are deposited with the trustee.Participants may elect to contribute, through payroll deductions, up to a total of 6% of their eligible earnings each pay period (basic contributions) for which the employing Entergy System Company will make matching contributions.Participants may make supplemental contributions up to an additional 24% of their eligible earnings each pay period for which there are no matching contributions.Basic and supplemental contributions may be made on a before-tax basis (before-tax deferral contributions), an after-tax basis, or a combination of both.Contributions are limited by federal tax legislation.The before-tax deferral contribution dollar limit for the calendar year 2009 was $16,500 per participant.The overall annual limit for 2009 for before-tax, after-tax, and company matching contributions was the lesser of 100% of the employee’s compensation for the year or $49,000.Participants who are age 50 and over at the end of the calendar year may make catch-up deferral contributions.The dollar limit for catch-up deferral contributions for the calendar year 2009 was $5,500.Based on nondiscrimination testing provisions under the Entergy Savings Plan, contributions made by highly paid employees may be limited based on the average contribution rate of non-highly paid employees. 6 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 The employing Entergy System Company's matching contribution is equal to 70% of the participant's basic contribution for all participants who are non-bargaining employees and for those participants who are bargaining unit employees whose applicable collective bargaining agreement so provides. Employer matching contributions shall not be made with respect to i) catch-up deferral contributions and ii) deferral contributions made on or after January 1, 2004 that were initially designated by the participant as catch-up deferral contributions, but are subsequently determined not to be catch-up deferral contributions. The Entergy Savings Plan provides that certain taxable amounts received by an employee that originated from an employee benefit plan qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended, (excluding Roth IRA and Roth 401(k) accounts) may be accepted under the Entergy Savings Plan as rollover contributions (rollover contributions). Investments:Participant contributions are invested as directed by participants in accordance with the Entergy Savings Plan's investment options.Participant contributions not directed to specific investment options are invested by the trustee in T. Rowe Price Retirement Funds.Earnings on participant contributions are allocated based on participants' account balances. Employer matching contributions for all non-bargaining and bargaining participants are invested as directed by the participant. The value of investments may fluctuate with changes in market conditions.The amount of risk varies based on the fund's investment goals and composition.Participants should realize the risk associated with each investment when determining how to invest their contributions. Participant accounts:Each participant's account is credited with the participant's contributions and allocation of the Entergy System Companies' matching contribution and net earnings of the Entergy Savings Plan's interest in the Master Trust (see Note 5).Allocations are based on participant earnings or account balances, as defined. Vesting:Participants are fully vested at all times in participant contributions and company matching contributions. 7 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 In-service withdrawals:While employed, participants may, with certain restrictions, withdraw all or a portion of the value of their basic and supplemental after-tax contributions, rollover contributions, and System Individual Retirement Accounts.Some employees also may withdraw all or part of their company matching contribution accounts, subject to certain restrictions and limitations.Withdrawals may be subject to a 10% premature distribution tax unless the participant is age 59-1/2 or older.A participant who has attained age 59-1/2 may withdraw all or a portion of the value from all sources in the Entergy Savings Plan.A participant may also apply for a hardship withdrawal from his before-tax deferral contributions if the participant satisfies certain financial hardship withdrawal criteria. A dividend pass through feature under the Entergy Savings Plan allows participants to either receive a cash distribution of their ESOP Entergy Stock Fund dividends or reinvest the dividends in the ESOP Entergy Stock Fund.Participants may also transfer from the ESOP Entergy Stock Fund to other investment funds.The amount of in-service withdrawal is limited by provisions of the Code applicable to the ESOP and may be subject to an additional 10% premature distribution tax unless the participant is age 59-1/2 or older. Loans to participants:The Entergy Savings Plan has a loan provision whereby participants who are actively employed may borrow an amount, with a minimum of $1,000, from their eligible account up to a maximum of 50% of the balance of their account or $50,000, whichever is less.The amount borrowed is deducted from the participant's eligible account and repaid with interest based on the prime rate as published in the Wall Street Journal, plus 1% in accordance with an established schedule.The loan must be repaid within 4-1/2 years, or 20 years if for the acquisition of the participant's primary residence.If a participant with an outstanding loan separates from service, the remaining principal balance of the loan is treated as a taxable distribution to the participant unless the amount is repaid in full within a specified period from the date of separation. Payment of benefits:Participants become eligible to receive a single-sum distribution of the entire vested value of the participant's Entergy Savings Plan accounts upon termination of employment, retirement, disability, or death.There are certain provisions regarding deferral of distributions; installment distributions for terminated participants, retirees, and disabled participants; minimum account balances; and mandatory distributions. Generally, there are tax consequences associated with receiving a distribution from the Entergy Savings Plan, unless the taxable portion is rolled over to an individual retirement account, another retirement plan account, or eligible plan which qualifies under Sections 401(a), 403(a), 403(b), 408(a), 408(b), or 457(b) of the Internal Revenue Code.Additionally, a 10% penalty tax for early withdrawal applies, unless the distribution is received after age 59-1/2 or the participant satisfies one of certain other exemptions of the Code to such tax. Inactive accounts:Participants with an account balance greater than $5,000 (excluding rollovers) are allowed, under the provisions of the Entergy Savings Plan, to defer receipt of their vested account balance upon separation from the Entergy Savings Plan until age 70-1/2.The amount allocated to such participants was $403,719,179 at December 31, 2009 and $364,933,849 at December 31, 2008. 8 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Forfeiture accounts:All costs and expenses of administering the Entergy Savings Plan, except expenses incurred in the direct acquisition or disposition of stock and investment manager fees, are paid first by the remaining balance in the forfeiture account and then by the participating employers.The residual amount in the forfeiture account, if any, may be used to reduce employer contributions.The forfeiture account totaled approximately $460,499 as of December 31, 2009 and $837,867as of December 31, 2008.The activity in 2009 includes realized and unrealized appreciation on the amounts in the forfeiture account.During 2009, administrative expenses of $387,028 were paid out of the forfeiture account.During 2008, administrative expenses of $395,037 were paid out of the forfeiture account. Note 2.Summary of Significant Accounting Policies Basis of presentation:The accompanying financial statements have been prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. Use of estimates in the preparation of financial statements:The preparation of the Entergy Savings Plan financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect reported amounts in the Statements of Net Assets Available for Benefits and the Statement of Changes in Net Assets Available for Benefits, such as those regarding fair value.Adjustments to the reported amounts may be necessary in the future to the extent that future estimates or actual results are different from the estimates used in the financial statements. Master Trust:The Entergy Savings Plan investments are held in a bank-administered trust (Master Trust) established by Entergy Corporation and maintained by T. Rowe Price Trust Company (the Trustee).The Entergy Savings Plan maintains an undivided beneficial interest in each of the investment accounts of the Master Trust.Use of the Master Trust permits the commingling of the trust assets of the savings plans of Entergy Corporation and its subsidiaries for investment and administrative purposes. Investment valuation:Cash and temporary cash investments are stated at fair value.Investments in equity and fixed income securities are stated at their fair value as determined by quoted market prices on the valuation date, in compliance with the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA.Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Master Trust at year end.Common stock is valued at quoted market prices.Common collective investment trust funds are stated at fair value based on a net asset value per share as determined by the issuer of the trust fund based on the fair value of the underlying investments.Participant loans are valued at the outstanding loan balances, which approximates fair value. The Master Trust holds investments in fully benefit-responsive investment contracts, including guaranteed investment contracts (GICs) and synthetic investment contracts (SICs), as part of the Stable Income Fund.The GICs and SICs are discussed in detail below (Note 4).In determining estimated fair value for the GICs, a theoretical fair value is calculated by discounting expected future contract cash flows at the estimated December 31, 2009 market yields for similar investments.GIC fair value reflects interest accrued on the contract, assuming the contract is held to maturity and, therefore, not subject to any adjustments that could be assessed by the issuer for certain types of withdrawals of early surrender by the trust.The estimated fair values of the underlying assets of the SICs are presented at estimated fair value as determined by quoted market prices on the valuation date.The estimated fair value of the SICs is presented on the investments of the Master Trust table (Note 5) and then adjusted to contract value. 9 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 In accordance with accounting guidance on reporting of fully benefit-responsive investment contracts held by certain investment companies subject to the AICPA Investment Company Guide and defined-contribution health and welfare and pension plans, the statements of net assets available for benefits presents investment contracts at fair value, as well as an additional line item showing an adjustment for fully benefit-responsive contracts from fair value to contract value.The statement of changes in net assets available for benefit is presented on a contract value basis and is not affected by the accounting guidance. Risks and uncertainties:The Entergy Savings Plan utilized various investment instruments, including common stock, mutual funds, and investment contracts. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the financial statements. The Stable Income Fund of the Master Trust invests in GICs and SICs which are subject to credit risk with respect to the insurance companies that back them.The potential credit risk of the GICs as of December 31, 2009 and 2008 was $33,116,484 and $49,593,517, respectively.The potential credit risk for the SICs represents the amount by which the contract value exceeds the fair value of the SIC assets in the trust.The potential credit risk for the SICs was $0 for 2009 and $2,063,112 for 2008.As of December 31, 2009, the contract value and the fair value of the SIC assets were $288,098,717 and $296,733,960, respectively.As of December 31, 2008, the contract value and the fair value of the SIC assets within the Master Trust were $270,512,274 and $268,449,162, respectively. There are no reserves against the contract values of the GICs or SICs for credit risk of the contract issuers or otherwise.Investment objective and guidelines addressing investment diversification, quality, maturity, and performance standards prescribed to mitigate the potential credit risk have been established for the Entergy Savings Plan. Payment of benefits:Benefits payable for terminations and withdrawals are recorded when paid.This accounting method differs from that required in the Internal Revenue Service and Department of Labor Form 5500 (Form 5500), which requires benefits payable to be accrued and charged to net assets in the period the liability arises.Refer to Note 9 to the Financial Statements for the reconciliation to the Form 5500. Income recognition:The difference in fair value of the assets in the Master Trust from one period to the next is recognized and included in investment income in the accompanying Statement of Changes in Net Assets Available for Benefits.The investment income also includes realized gains and losses. Purchases and sales of securities within the Master Trust are accounted for on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. 10 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Management fees and operating expenses charged to the Plan for investments in the mutual funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Note 3.Fair Value Measurements Effective January 1, 2008, Entergy Savings Plan adopted an accounting pronouncement providing guidance regarding defining fair value, establishing a framework for measuring fair value, and expanding disclosures about fair value measurements.Adopting this guidance had no effect on the statements of net assets available for benefits and statement of changes in net assets available for benefits. As a result of adopting this fair value guidance, the Master Trust classifies its investments as follows: · Level 1 - Level 1 inputs are unadjusted quoted prices for identical assets or liabilities in active markets that the plan has the ability to access at the measurement date. · Level 2 - Level 2 inputs are inputs other than quoted prices included in level 1 that are, either directly or indirectly, observable for the asset or liability at the measurement date.Level 2 inputs include the following: o quoted prices for similar assets or liabilities in active markets; o quoted prices for identical or similar assets or liabilities in inactive markets; o inputs other than quoted prices that are observable for the asset or liability; or o inputs that are derived principally from or corroborated by observable market data by correlation or other means. If an asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. · Level 3 - Level 3 refers to securities valued based on significant unobservable inputs. 11 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.The following table sets forth by level within the fair value hierarchy a summary of the Master Trust's investments measured at fair value on a recurring basis at December 31, 2009. Level 1 Level 2 Level 3 Total Cash and cash equivalents $- $- Common stock - - Mutual funds - - Common trust funds - - Guaranteed investment contracts - - Synthetic investment contracts Cash - - Fixed income securities - Brokerage accounts Mutual funds - - Loans to participants - - Total The following table represents a reconciliation of the beginning and ending balances of the fair value measurements using significant unobservable inputs (Level 3): Participant Loans Balance as of January 1, 2009 Realized gains (losses) - Unrealized gains (losses) - Purchases , issuances, and settlements Transfers in and/or out of Level 3 - Balance as of December 31, 2009 12 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 The following table sets forth by level within the fair value hierarchy a summary of the Master Trust's investments measured at fair value on a recurring basis at December 31, 2008. Level 1 Level 2 Level 3 Total Cash and cash equivalents $- $- Common stock - - Mutual funds - - Common trust funds - - Guaranteed investment contracts - - Synthetic investment contracts Cash - - Fixed income securities - Brokerage accounts Mutual funds - - Loans to participants - - Total The following table represents a reconciliation of the beginning and ending balances of the fair value measurements using significant unobservable inputs (Level 3): Participant Loans Balance as of January 1, 2008 Realized gains (losses) - Unrealized gains (losses) - Purchases , issuances, and settlements Transfers in and/or out of Level 3 - Balance as of December 31, 2008 Assets included in Level 2 include common trust funds.The common trust funds are issued by T. Rowe Price and hold investments in accordance with stated objectives.The fair values of the common trust funds are estimated using the net asset value per share of the trust funds that are determined by the issuer of the trust fund based on the fair value of the underlying investments.These common trust funds include: T. Rowe Price Equity Income Trust, which employs a value-oriented investment approach focusing on companies with an above-average dividend yield; T. Rowe Price Blue Chip Growth Trust, which focuses on "blue chip" companies with leading market positions, seasoned management teams, strong financial conditions, an above-average growth and profitability; T. Rowe Price New Horizons Trust, which invests primarily in a diversified group of small, emerging growth companies, preferably early in the corporate life cycle before a company becomes widely recognized by the investment community; T. Rowe Price New Horizons Trust may also invest in companies that offer the possibility of accelerating earnings growth because of rejuvenated management, new products, or structural changes in the economy; and T. Rowe Price Stable Value Common Trust Fund, which is held by the Stable Income Fund and invests in investment contracts that are designed to provide principal stability and a competitive yield.Plan participants may reallocate their Savings Plan accounts among the Savings Plan’s available investment options, including the common trust funds, at any time, subject to T. Rowe Price’s excessive trading guidelines. 13 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Note 4.Investment Contracts With Insurance Companies The Stable Income Fund of the Master Trust invests in a diversified portfolio of GICs and SICs issued by insurance companies and other financial institutions. All investment contracts held by the Master Trust are effected directly between the Master Trust and the issuer of the contract and are non-transferable.In the case of the SICs, the trustee is also a party to the contract.The issuer of the GICs accepts a deposit from the plan and purchases investments, which are held by the issuer.The GICs provide for a fixed return on principal invested for a specified period of time.SICs are similar to GICs except that the underlying assets of a SIC are placed in a trust with ownership by the Master Trust and a financially responsible third party issues a wrapper contract.The issuer of the wrapper contract provides for unscheduled withdrawals from the contract at contract value, regardless of the value of the underlying assets, in order to fund routine permitted participant-initiated withdrawals.SICs provide for a variable crediting rate, which typically resets at least quarterly, and the issuer of the wrapper contract provides assurance that future adjustments to the crediting rate cannot result in a crediting rate less than zero. Average yields on investment contracts: Based on annualized earnings (1) 4.02% 4.72% Based on interest rate credited to participants (2) 3.85% 3.94% Computed by dividing annualized one-day investment earnings of the contract on the last day of the plan year by the investment fair value on the same date. Investment earnings for GICs are actual interest credited to participants. Computed by dividing annualized one-day earnings credited to participants on the last day of the plan year by the investment fair value on the same date. The weighted average interest crediting rate (the contract value yield) for the GICs and SICs was approximately 4.4% for 2009 and 4.2% for 2008.The crediting interest rates varied from 3.7% - 5.3% as of December 31, 2009 and from 3.0% - 5.3% as of December 31, 2008. The existence of certain conditions can limit the Master Trust's ability to transact at contract value with the issuers of its investment contracts.Specifically, any event outside the normal operation of the plan which causes a withdrawal from an investment contract may result in a negative market value adjustment with respect to such withdrawal.Such events include, but are not limited to, partial or complete legal termination of the plan, tax disqualification, certain plan amendments if issuers' consent is not obtained, improper communication to participants, group terminations, group layoffs, early retirement programs, mergers, sales, spin-offs, and bankruptcy.In addition, the issuers of the investment contracts have certain rights to terminate a contract and settle at an amount which differs from contract value, including, but not limited to, breaches by the plan or the investment manager of their obligations, representations, or warranties under the terms of the contract.Trustee management is not aware of the occurrence of any event outside the normal operation of the plan which is probable to cause a withdrawal from an investment contract at less than contract value. 14 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Note 5.Interest in Master Trust Although assets are commingled in the Master Trust, the Trustee maintains supporting records for the purpose of allocating the equity in net earnings (losses) and the administrative expenses of the investment accounts to the participating plans as well as to individual participant accounts.Equity in an investment account's net earnings is comprised of interest and dividends and realized and unrealized investment gains and losses.The Entergy Savings Plan's interest in the net assets of the Master Trust was approximately 97% as of December 31, 2009 and December 31, 2008. The fair values of the Master Trust's investments as of December 31, 2009 and 2008 are as follows: Cash and cash equivalents Common stock* Mutual funds Common trust funds Guaranteed investment contracts Synthetic investment contracts Brokerage accounts Loans to participants Total fair value of investments in the Master Trust Adjustment from fair value to contract value for fully benefit- responsive investment contracts Investments in the Master Trust $2,610,131,948 *The common stock consists entirely of Entergy Corporation common stock.As of December 31, 2009 and 2008, $364,601,100 and $384,440,206, respectively, of the Entergy Corporation common stock was non-participant directed. 15 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Dividend and interest income and net realized and unrealized appreciation of investments in the Master Trust for the year ended December 31, 2009 are summarized as follows: Dividend and interest income: Common stock** Mutual funds Common trust funds Loans to participants Net realized and unrealized appreciation (depreciation) of investments: Common stock** Mutual funds Common trust funds Synthetic investment contracts Brokerage accounts **The common stock consists entirely of Entergy Corporation common stock.For the year ended December 31, 2009, $12,753,714 in dividend and interest income and $7,425,066 net realized and unrealized depreciation of investments of the Entergy Corporation common stock was non-participant directed. Note 6.Tax Status The Entergy Savings Plan was amended and restated effective January 1, 2008.The Entergy Savings Plan filed an application with the Internal Revenue Service (IRS) for a determination letter on January 31, 2008. The IRS issued a favorable determination letter dated April 29, 2010 with respect to the Entergy Savings Plan, finding that the Entergy Savings Plan is in compliance with the applicable requirements of the Internal Revenue Code.The Entergy Savings Plan has been amended subsequent to the December 24, 2003 determination letter and was restated effective January 1, 2008.The Entergy Savings Plan (as amended and restated effective January 1, 2008) was executed on December 15, 2009 and was subsequently amended on December 17, 2009 and June 1, 2010.The plan administrator believes, to the best of its knowledge, that the Entergy Savings Plan is currently designed and being operated in material compliance with the applicable requirements of the Internal Revenue Code.Accordingly, no provision for income taxes has been included in the Entergy Savings Plan's financial statements. 16 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 Note 7.Entergy Savings Plan Termination Although they have not expressed any intent to do so, the participating employers have the right under the Entergy Savings Plan to discontinue their contributions at any time and the Entergy Corporation Board of Directors (the Board) or the Personnel Committee of the Board has the right to terminate the Entergy Savings Plan subject to the provisions of ERISA.In the event that the Entergy Savings Plan is terminated, subject to conditions set forth in ERISA, the Entergy Savings Plan provides that all participants will be fully vested and the net assets of the Entergy Savings Plan will be distributed to participants in proportion to their respective vested interests in such net assets at that date. Note 8.Related Party Transactions Certain of the Master Trust investments are shares in funds managed by T. Rowe Price Trust Company who is the trustee, as defined by the Entergy Savings Plan and, therefore, these investments and investment transactions qualify as exempt party-in-interest transactions.As the Master Trust holds common stock of Entergy Corporation as an investment, these investments and investment transactions also qualify as exempt party-in-interest transactions.The year-end market price of Entergy Corporation common stock was $81.84 per share at December 31, 2009 and $83.13 per share at December 31, 2008. Note 9.Reconciliation to Form 5500 As of December 31, 2009 and December 31, 2008, the Entergy Savings Plan had approximately $422,000 and approximately $70,000, respectively, of pending distributions to participants withdrawing all or a portion of their investments from the Entergy Savings Plan.These amounts are recorded as a liability in the Entergy Savings Plan's Form 5500; however, these amounts are not recorded as a liability in the accompanying statements of net assets available for benefits, which is in accordance with accounting principles generally accepted in the United States of America. In accordance with the accounting guidance on reporting of fully benefit-responsive investment contracts explained above in Note 2, the Statement of Net Assets Available for Benefits as of December 31, 2009 and 2008 presents the Entergy Savings Plan's interest in the Master Trust at fair value and also includes an adjustment from fair value to contract value for fully benefit-responsive investment contracts.The Entergy Savings Plan's Form 5500 Schedule H reports the fair value for fully benefit-responsive investment contracts.The adjustment for the difference in the contract value and the fair value for such contracts is reflected in the table below. As of December 31, 2009 and 2008, the plan's assets include deemed distributions of participant loans and accrued interest on deemed distributions and plan loan offsets that should be excluded from the assets of the Entergy Savings Plan in the Entergy Savings Plan Form 5500 as of December 31, 2009 and 2008. 17 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Notes to Financial Statements As of December 31, 2009 and 2008, and for the Year Ended December 31, 2009 The following reconciles the net assets available for benefits, per the financial statements to the net assets per the Entergy Savings Plan Form 5500 as of December 31, 2009 and 2008: Net Assets Available for Benefits Net assets available for benefits, per the financial statements Adjustment from contract value to fair value for fully benefit-responsive investment contracts Deemed distributions of participant loans, including accrued interest, net of deemed distributions under repayments Total assets per Form 5500, at fair value Benefit claims payable liability Net Assets Per Form 5500 The following reconciles the increase in net assets on the Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2009 to the net income on the Entergy Savings Plan Form 5500 for the year ended December 31, 2009: Increase in net assets per the financial statements $ Reverse: Prior year adjustment from contract value to fair value for fully benefit-responsive investment contracts Adjustment from contract value to fair value for fully benefit-responsive investment contracts Reverse: Prior year pending distributions to participants or beneficiaries Pending distributions to participants or beneficiaries ) Deemed distributions of participant loans, including accrued interest, net of deemed distributions under repayments Net increase in assets per the Form 5500 $ 18 SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES Schedule of Assets (Held at End of Year) As of December 31, 2009 Plan Sponsor:Entergy Corporation E.I.N. 72-1229752 (Plan No. 003) Interest Maturity Current Description Rate Date Cost Value Loans to participants* (Bearing interest rates of prime +1% with terms of up to 20 years) 4.25% - 10.5% 11/01/2008-12/16/2030 N/A 19 SIGNATURE The Entergy Savings Plan.Pursuant to the requirements of the Securities and Exchange Act of 1934, the Employee Benefits Committee has duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. SAVINGS PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES By: /s/ Theodore H. Bunting, Jr. Theodore H. Bunting, Jr. Senior Vice President and Chief Accounting Officer of Entergy Corporation Dated:June 25, 2010 20 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Post Effective Amendments No. 3 and 5A on Form S-8 to Registration Statement No. 33-54298 on Form S-4 of our report dated June 25, 2010, relating to the financial statements and supplemental schedule of the Savings Plan of Entergy Corporation and Subsidiaries, appearing in this Annual Report on Form 11-K of the Savings Plan of Entergy Corporation and Subsidiaries for the year ended December 31, 2009. DELOITTE & TOUCHE New Orleans, Louisiana June 25, 2010 21
